Citation Nr: 1607805	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  09-18 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for allergies.

2.  Entitlement to service connection for asthma, including as secondary to allergies.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.M.K., Counsel





INTRODUCTION

The Veteran had active service from October 1979 to February 1980.

These claims come before the Board of Veterans' Appeals (Board) on appeal of November 2007 and January 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied entitlement to service connection for asthma and allergies. 

When this case was most recently before the Board in December 2014, it was remanded for additional evidentiary development.  It has since been returned to the Board for further appellate action.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

In the December 2014 remand, the Board noted that the record was unclear as to whether the Agency of Original Jurisdiction (AOJ) adjudicated the Veteran's September 2008 claim for nonservice-connected pension.  It does not appear that action was taken on this issue subsequent to the remand.  Moreover, the Veteran submitted a claim for a total disability rating based on unemployability (TDIU) in December 2015.  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action 38 C F R. § 19 9(b).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he developed allergies during his active service.
 He further contends that he subsequently developed asthma from those allergies.

The Board remanded this case in December 2014 to, in pertinent part, obtain an addendum opinion addressing the etiology of the Veteran's claimed allergies and asthma.

In response to the Board's remand, the AOJ obtained an addendum opinion in April 2015 in which the examiner stated that the Veteran currently had both allergies and asthma, with allergies present before entry into active duty, and asthma diagnosed and treated since 2006.  The examiner stated that there was no evidence that environmental changes on active duty caused chronic persistent asthma, and there was no definitive record of allergies being aggravated during active military.

The Board notes that the Veteran's October 1979 entrance examination showed no allergies or asthma. 

Therefore, the Veteran is presumed sound at entry.  Accordingly, it must be determined whether the presumption of soundness is rebutted by clear and unmistakable evidence.   

That is, a remand is necessary for an opinion as to whether it is clear and unmistakable that the Veteran's allergies and/or asthma pre-existed service and whether it is clear and unmistakable that any such disability was not aggravated or that any increase was due to the natural progression.  See 38 U.S.C.A. § 1111; Horn v. Shinseki, 25 Vet. App. 231, 234 (2012).  

Since the claims file is being returned, it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c) (2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Moreover, the Board instructed that the Veteran be provided notice in compliance with the Veterans Claims Assistance Act of 2000 (VCAA) as to supporting a claim for service connection on a secondary basis.  A VCCA notice acknowledgement form is of record as of February 2015 but not the VCAA notice itself.  As such, a copy of the notice should be placed in the electronic file on remand.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should place a copy of the post-remand VCAA notice to the Veteran in the electronic claims file.

2.  Obtain the Veteran's VA treatment records dated from December 2015 to present.

3.  Then, obtain an addendum opinion from the April 2015 VA examiner (or, if unavailable, an appropriate medical professional).  Access to the Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  If the examiner feels another examination is necessary, another examination should be scheduled.  

The examiner is requested to review the claims file and offer an opinion as to the following questions:

(a) Opine whether it is clear and unmistakable (obvious, manifest, and undebatable) that the Veteran's allergies and/or asthma pre-existed his period of active service (October 1979 to February 1980).  Please provide a complete explanation for the opinion.

(b) If so, the examiner must state whether it is clear and unmistakable (obvious, manifest, and undebatable) that pre-existing allergies and/or asthma WERE NOT aggravated (i.e., permanently worsened) during that period of service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase in service was due to the natural progress.  Please provide a complete explanation for the opinion.

(c) If the answer to either of those questions is in the negative, then the presumption of soundness is not rebutted and the Veteran is presumed to have been sound at entry - in that case, the examiner must opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current allergies and/or asthma are related to his period of active service.  Please provide a complete explanation for the opinion.

(d) If the VA medical provider finds that the Veteran's allergies are etiologically related to the service, is it at least as likely as not that his asthma was caused or aggravated (permanently worsened) by such allergies? 

If the VA examiner finds that asthma was aggravated by a service connected disability, he/she should determine, if possible, to what extent it was aggravated beyond the natural progression of the disorder.  Please provide a complete explanation for the opinion.

4.  After ensuring that the requested actions are completed, readjudicate the claims on appeal.  If the benefits sought are not fully granted, furnish the Veteran and his representative a supplemental statement of the case, before the claims file is returned to the Board, if otherwise in order.

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



